Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-13, 15-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8731742 B2 to Zagorski et al., which was cited by Applicant (hereinafter, Zagorski) in view of US 20200114926 A1 to Liu et al. (hereinafter, Liu).
Regarding claim 1, Zagorski discloses: a system comprising a computer including a processor and a memory, the memory including instructions such that the processor is programmed to: identify, based on data from first sensors included in a first vehicle, a second vehicle moving within a first threshold distance of a travel path of the first vehicle and within a second threshold distance of the first vehicle; receive, from second sensors included in the first vehicle, velocity data of the second vehicle {Zagorski: abstract: Methods, program products, and vehicles are provided for classifying movement of target vehicles [second vehicle] in proximity to a host vehicle [first vehicle][second threshold distance is implied] and taking appropriate action based on the classification. An active safety system is coupled to a drive system, and is configured to provide an action during a drive cycle of the vehicle. The active safety system comprises a detection unit [first sensor] and a processor. The detection unit is configured to measure movement of a target vehicle in proximity to a host vehicle. The processor is coupled to the detection unit, and is configured to assess a pattern of the movement of the target vehicle relative to the host vehicle or a third vehicle, classify the movement of the target vehicle based on the pattern to generate a classification, the classification pertaining to a deviation from a typical vehicle movement, and take action based on the classification. / col. 2, lines 53-64: As depicted in FIG. 5, the host vehicle 100 is travelling within a lane 502 of a road or other path in a direction 503 [travel path]. The host vehicle 100 may be surrounded by one or more target vehicles 504. The target vehicles 504 may be classified in terms of benign driving behavior, an erratic driving behavior toward the host vehicle 100 or toward another one of the target vehicles 504 (also referred to herein as a third vehicle), or an aggressive driving behavior toward the host vehicle 100 or toward such a third vehicle. As used throughout this Application, a “third vehicle” refers to a vehicle that is in proximity to the host vehicle or a particular target vehicle that is proximate the host vehicle [first threshold distance is implied]. / col. 10, lines 50-59: the classification is made based on calculated values of the movement of the target vehicle based on a relative velocity of the target vehicle [velocity data] relative to the host vehicle or the third vehicle, a vector closing rate between the target vehicle and the host vehicle or the third vehicle, a lateral range between the target vehicle and the host vehicle or the third vehicle, a longitudinal range acceleration between the target vehicle and the host vehicle or the third vehicle, a longitudinal velocity of the target vehicle, and/or one or more other calculated values.}.
Zagorski does not explicitly disclose that the velocity data of the second vehicle is transient velocity data. Liu remedies this and teaches in paragraph [0043]: by virtue of labeling features used to predict vehicle velocity to indicate acceleration or deceleration events, significant improvement in vehicle velocity prediction for transient velocity scenarios may be obtained.
Zagorski in view of Liu teaches: determine an operating condition of the second vehicle based on the transient velocity data {Zagorski, col. 5, lines 42-55:  the sensor array 206 comprises various sensors 230 that measure values of parameters pertaining to…  information as to lateral and longitudinal positions, velocities, and accelerations of target vehicles [operation condition of the second vehicle] in proximity to the host vehicle 100. In one embodiment, the sensor array 206 provides these various types of information to the controller 210 for processing and for use in classifying the target vehicles detected by the detection unit 202 for use in controlling the active safety functionality for the host vehicle.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transient velocity feature of Liu with the described invention of Zagorski in order to evaluate an adjacent vehicle’s motion more accurately. 
	Similar logic applies to claim 13. 
Regarding claim 3, which depends from claim 1, Zagorski further discloses: wherein the processor is further programmed to: determine, based on data from the first sensors; physical measurements of the second vehicle, wherein determining the operating condition of the second vehicle is further based on the physical measurements of the second vehicle {Zagorski, col. 5, lines 41-50: the sensor array 206 comprises various sensors 230 that measure values of parameters pertaining to … information as to lateral and longitudinal positions [physical measurements], velocities, and accelerations of target vehicles in proximity to the host vehicle 100.}.
	Similar logic applies to claim 15.
Regarding claim 4, which depends from claim 1, Zagorski further discloses: wherein the processor is further programmed to: determine a velocity of the second vehicle relative to a support surface, wherein determining the operating condition of the second vehicle is further based on the velocity of the second vehicle relative to the support surface {Zagorski, col. 5, lines 41-50}. 
	It is noted that the reference for measuring the velocity of the second vehicle is the support surface. 
Similar logic applies to claim 16.
Regarding claim 5, which depends from claim 1, Liu teaches: wherein the processor is further programmed to: determine a type of support surface on which the second vehicle is travelling, wherein determining the operating condition of the second vehicle is further based on the type of the support surface {Liu, paragraph [0023]: drives along a highway route / paragraph [0024]: drive cycles along an urban route / paragraph [0066]: A road conditions/location component 50F can make determinations regarding a location of HEV 10, as well as road conditions and/or traffic conditions forecasted for the trip.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route and road data [type of support surface] with the described invention of the modified Zagorski in order to consider type of support surface in evaluating operating condition.
Regarding claim 6, which depends from claim 1, Liu teaches: wherein the processor is further programmed to: predict a trajectory of the second vehicle based on the determined operating condition of the second vehicle {Liu, paragraph [0004]: using at least a subset of the extracted and labeled time series datasets to train a machine learning model that predicts vehicle velocity some time into the future}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the velocity prediction feature of Liu with the described invention of the modified Zagorski in order to consider further trajectory of the adjacent vehicle in evaluating operating condition.
Regarding claim 7, which depends from claim 6, Liu teaches: wherein the processor is further programmed to: adjust a travel path of the first vehicle based on the predicted trajectory of the second vehicle {Liu, paragraph [0045]: vehicle velocity prediction may be used, the vehicle velocity prediction techniques described herein may be used…  for other applications (e.g., assisted driving, full self-driving, collision avoidance, etc.).}.
It is noted that adjusting a travel path is a way to avoid predicted collision.  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision avoidance feature of Liu with the described invention of the modified Zagorski in order to drive the vehicle safely. 
Similar logic applies to claim 17.
Regarding claim 10, which depends from claim 1, Liu teaches: wherein the processor is further programmed to: input the transient velocity data from the second vehicle to a trained neural network which determines the operating condition; and receive the operating condition of the second vehicle from the trained neural network {Liu, paragraph [0008]: the machine learning model trained to predict vehicle velocity some time into the future comprises a nonlinear auto-regressive with external input shallow neural network model. In particular implementations, the machine learning model trained to predict vehicle velocity some time into the future comprises a long short-term memory (LSTM) deep neural network model}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network feature of Liu with the described invention of the modified Zagorski in order to adopt neural network in determining vehicle operating condition.
Regarding claim 11, which depends from claim 10, Liu teaches: wherein the trained neural network is trained using a plurality of transient velocity data, each of the plurality of transient velocity data representative of a moving vehicle in a respective controlled operating condition and further wherein each of the respective controlled operating conditions correspond to respective ground truths for purposes of training the trained neural network {Liu, paragraph [0043]: by virtue of labeling features used to predict vehicle velocity to indicate acceleration or deceleration events, significant improvement in vehicle velocity prediction for transient velocity scenarios may be obtained. / paragraph [0006]: labeling the extracted features of each of the plurality of time series datasets to indicate vehicle acceleration or deceleration events, includes: labeling the extracted features to indicate one or more of the following events: a vehicle beginning its drive, a vehicle ending its drive, a stop sign, a traffic light, a street corner, a highway corner, and a road having a particular radius of curvature [the plurality of transient velocity data representative of a moving vehicle in a respective controlled operating condition]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the labeling features [plurality of transient velocity data] of Liu with the described invention of the modified Zagorski in order to consider plural data in evaluating an adjacent vehicle’s motion.
Similar logic applies to claim 19.
Regarding claim 12, which depends from claim 1, Zagorski and Liu teach: wherein the processor is further programmed to: notify the second vehicle in case that the transient velocity data indicates a failure mode in the second vehicle { Zagorski, col. 15, lines 54-59: The action of step 460 preferably comprises a warning provided by the driver notification unit 208 of FIG. 2 as well as an adjustment of an entrance threshold for one or more active safety features of the active safety control system 170 of FIG. 1, via instructions provided by the processor 250 of FIG. 2.  / Liu, paragraph [0056]: Network interface device 48 may receive information such as map data, road conditions information, traffic information, and the like from one or more information service providers. For example, such information may be retrieved using vehicle-to-vehicle (V2V) communications, vehicle-to-infrastructure (V2I) communications, and/or vehicle-to-cloud (V2C) communications.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the warning notification feature of Zagorski to utilize the V2V feature of Liu and to incorporate the modification with the described invention of the           modified Zagorski in order to notify warning of operation failure to the adjacent vehicle. 
	Similar logic applies to claim 20.
Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zagorski in view of Liu and in further view of US 11143753 B2 to Longman et al. (hereinafter, Longman).
Regarding claim 2, which depends from claim 1, Zagorski discloses: wherein the processor is further programmed to: determine, based on the data from the first sensors, an average radial velocity of the second vehicle relative to the first vehicle, wherein determining the operating condition of the second vehicle is further based on the average radial velocity of the second vehicle relative to the first vehicle {Zagorski, abstract, col. 10, lines 50-59, col. 5, lines 42-55}.
Zagorski does not explicitly disclose that the velocity of the second vehicle is radial velocity. Longman remedies this and teaches in col. 3, line 63- col. 4, line 5: The sensor system 30 includes a radar system 40 that senses objects in an exterior environment of the autonomous vehicle 10 and provides various parameters of the objects, such as a range of the object, Doppler frequency or relative radial velocity of the object, elevation, azimuth, etc. In operation, the radar system 40 sends out a radio frequency (RF) reference signal 48 that is reflected back at the autonomous vehicle 10 by one or more objects 50 in the field of view of the radar system 40 as one or more reflected echo signals 52.
It is noted that taking average for a sensed variable is in the knowledge generally available to one of ordinary skill in the art for simplifying calculation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radial velocity feature of Longman with the described invention of the modified Zagorski in order to consider radial velocity in evaluating an adjacent vehicle’s motion.
Similar logic applies to claim 14.
Claims 8, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zagorski in view of Liu and in further view of US20200294401A1 to Kerecsen.
Regarding claim 8, which depends from claim 1, Zagorski in view of Liu does not explicitly teach: wherein the processor is further programmed to: receive from the second sensors, transient velocity data from a surface supporting the first vehicle; and determine the operating condition in part based on the transient velocity data from the surface supporting the first vehicle.
Kerecsen remedies this and teaches in paragraph [0261]: the sensor may be operative to sense … a road infrastructure or surface damage. / paragraph [0262]: Alternatively or in addition, the sensor may be operative to sense a motion, velocity, or acceleration or the first vehicle. It is noted that Kerecsen teaches a sensor that detects road surface and senses velocity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor of Kerecsen with the described invention of the modified Zagorski in order to obtain velocity data from a sensor that senses road surface.
	Similar logic applies to claim 18.
Regarding claim 9, which depends from claim 1, Zagorski in view of Liu does not explicitly teach: wherein the processor is further programmed to: select a measurement target on the second vehicle; and direct the second sensors to collect the transient velocity data from the measurement target}.
Kerecsen remedies this and teaches in paragraph [0199]: An Angle-of-Arrival (AoA) method may be used for determining the direction of propagation of a Radio-Frequency (RF) wave incident on an antenna array [directing sensor for a target]… Line-of-Sight (LoS) propagation is a characteristic of electromagnetic radiation or acoustic wave propagation, which means waves that travel in a direct path from the source to the receiver… Time-of-Arrival (TOA or ToA) (also referred to as Time-of-Flight (ToF), is the travel time of a radio signal from a single transmitter to a remote single receiver… Time-of-Flight (TOF) describes a variety of methods that measure the time that it takes for an object, particle or acoustic, electromagnetic or other wave to travel a distance through a medium. This measurement can be used for a time standard (such as an atomic fountain), as a way to measure velocity [collect velocity data] or path length through a given medium, or as a way to learn about the particle or medium (such as composition or flow rate). The traveling object may be detected directly (e.g., ion detector in mass spectrometry) or indirectly (e.g., light scattered from an object in laser Doppler velocimetry). Symmetrical Double-Sided Two-Way Ranging (SDS-TWR) is a ranging method that uses two delays that naturally occur in signal transmission to determine the range between two stations, using a signal propagation delay between two wireless devices and processing delay of acknowledgements within a wireless device. Near-Field Electromagnetic Ranging (NFER) refers to any radio technology employing the near-field properties of radio waves as a Real Time Location System (RTLS).
It is noted that Kerecsen teaches various sensing methods to collect velocity data with sensors directed to particular target. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the directional sensors with the described invention of the modified Zagorski in order to obtain data including velocity from the directed sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661